 


109 HR 4567 IH: Sodium Fluoroacetate Elimination Act
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4567 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. DeFazio introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit the manufacture, processing, possession, or distribution in commerce of the poison sodium fluoroacetate (known as Compound 1080”), to provide for the collection and destruction of remaining stocks of sodium fluoroacetate, to compensate persons who turn in sodium fluoroacetate to the Secretary of Agriculture for destruction, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sodium Fluoroacetate Elimination Act.  
2.Immediate prohibition on manufacture, processing, or distribution in commerce of sodium fluoroacetate (Compound 1080) 
(a)Amendment of Toxic Substances Control ActSection 6 of the Toxic Substances Control Act (15 U.S.C. 2605) is amended by adding at the end the following new subsection: 
 
(f)Compound 1080No person may manufacture, process, or distribute in commerce sodium fluoroacetate (known as Compound 1080). . 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
3.Collection and destruction of stocks of sodium fluoroacetate 
(a)CollectionDuring the 18-month period beginning on the first day of the first month beginning on or after the date of the enactment of this Act, the Secretary of Agriculture shall solicit and accept the transfer of stocks of the poison sodium fluoroacetate (known as Compound 1080) held in public or private ownership in the United States. 
(b)CompensationThe Secretary of Agriculture shall compensate persons (other than a Federal agency) that transfer sodium fluoroacetate to the Secretary during the period specified in subsection (a) for the reasonable value of the sodium fluoroacetate acquired by the Secretary. 
(c)DestructionThe Secretary of Agriculture shall destroy all sodium fluoroacetate acquired under this section and all stocks of sodium fluoroacetate held by the Department of Agriculture as of the date of the enactment of this Act. The Secretary may not use sodium fluoroacetate in the Wildlife Services Program of the Department. 
(d)InventoryDuring the period specified in subsection (a), the Secretary of Agriculture shall conduct an inventory in an attempt to identify those persons who hold stocks of sodium fluoroacetate so that such persons are given the opportunity to transfer the sodium fluoroacetate to the Secretary under this section and to receive compensation for the sodium fluoroacetate. The Secretary of Agriculture shall conduct the inventory in cooperation with the Administrator of the Environmental Protection Agency and the Secretary of Homeland Security. 
(e)Funding sourceAmounts appropriated to the Department of Agriculture for the Wildlife Services Program shall be available to provide the compensation required by subsection (b). If such amounts are insufficient to provide compensation to all persons entitled to compensation under such subsection, the Secretary of Agriculture shall use other funds appropriated or otherwise made available to the Department. 
4.Prohibition on possession of sodium fluoroacetate 
(a)ProhibitionWhoever (other than a person acting under the authority of section 3(c)) possesses sodium fluoroacetate shall be fined under title 18, United States Code, or imprisoned not more than two years, or both. 
(b)Effective dateThis section shall take effect at the end of the 18-month period beginning on the first day of the first month beginning on or after the date of the enactment of this Act. 
 
